Title: To James Madison from the Cambridge Light Dragoons, 5 October 1811 (Abstract)
From: Cambridge Light Dragoons
To: Madison, James


5 October 1811, Cambridge, South Carolina. The subscribers, citizens of Cambridge and vicinity, “have long since associated ourselves … under the name of the Cambridge Light Dragoons” in order to “aid in protecting, the Honor, independence, and safety of these United States from foreign invasion or internal commotion.” They have been watching “with vigilance, and attention the situation of our foreign Relations with France and Great Britain” and fear that “an awful Crisis is at hand” with the latter. “If the Goddess of peace must be assailed in her last Sanctuary, the Nation should be prepared to meet the daring Assailant with a terrible Vengeance. We therefore … beg leave to tender to the constituted Authorities our best services in case of Emerg[e]ncy. Our swords shall be drawn at the first summons, and when drawn our Motto shall be an honorable Peace or interminable War, for we would sooner be buried in the Ruins of our Country, than survive to witness her disgrace.”
